676 F.2d 119
STANDARD ASBESTOS MANUFACTURING AND INSULATING COMPANY, Petitioner,v.UNITED STATES of America, Respondent.
No. 82-9052.
United States Court of Appeals,Fifth Circuit.
April 30, 1982.

Richard Grainger, Tyler, Tex., for petitioner.
William J. Cornelius, Jr., Asst. U. S. Atty., Tyler, Tex., for respondent.
On Application for Leave to Take an Interlocutory Appeal.
Before RUBIN, SAM D. JOHNSON and GARWOOD, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that leave to take an interlocutory appeal under 28 U.S.C.A. § 1292(b) from the order of the United States District Court of the Eastern District of Texas entered on February 22, 1982, is denied as unnecessary.  The order from which interlocutory appeal is sought is, under the circumstances, a final, appealable order.  See United States v. United Fruit Co., 410 F.2d 553 (5th Cir. 1969); United States v. Allegheny-Ludlum Industries, 517 F.2d 826, 840-41 (5th Cir. 1975); In re Proceedings Before Federal Grand Jury, 643 F.2d 641, 643 (9th Cir. 1981); Gibson v. United States, 403 F.2d 166 (D.C.Cir.1968); State of Illinois v. Sarbaugh, 552 F.2d 768 (7th Cir.), cert. denied, 434 U.S. 889, 98 S.Ct. 262, 54 L.Ed.2d 174 (1977).


2
The motion for leave to take an interlocutory appeal will be treated as a notice of appeal.  See Cobb v. Lewis, 488 F.2d 41, 44-46 (5th Cir. 1974).  The appeal may be docketed, subject to compliance with any other applicable requirements.


3
IT IS FURTHER ORDERED that the motion to consolidate this case with Myers v. Johns-Manville Sales Corp., et al., etc., No. 82-9049, for purposes of the appeals in such cases is granted.